DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed towards the newly added limitations, the examiner would like to point out that Yamaguchi as modified by Matsuhashi teaches a type indicator portion (holes 182) indicating a tape type of the tape.  The modification, as a whole, teaches the indicator portions (i.e. holes 182 as taught by Matsuhashi) being formed in the first surface (as labeled above in Yamaguchi).  The first portion being defined by the portion of the surface having the holes of Matsuhashi, where a first portion of the surface has an hole 182 and a second portion having another hole of Matsuhashi, separated from each other and arranged in a pattern that corresponds to the tape (as taught by Matsuhashi).  Therefore, the combination as a whole teaches the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 8 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamagushi (2008/0310904) in view of Matsuhashi (6,050,672) further in view of Ichinomiya et al. (5,350,243).
	
With respect to claim 1, a tape cassette (21) comprising: a housing (8) having a top surface (i.e. a top surface of 38), a bottom surface (i.e. a bottom surface of 23), a front surface (as labeled below), a rear surface, and a pair of side surfaces; an ink ribbon (52); a ribbon take-up spool (61) rotatably supported by a first hole (i.e. a respective hole 42 on the top surface) and a second hole (i.e. a respective hole 42 on the bottom surface), the first hole (42) being formed on the top surface (as seem om Fig. 3), and the second hole (42) being formed on the bottom surface (i.e. the respective hole 42 on the bottom surface of 23); a tape (51) mounted in the housing (8); a tape exit (27) through which the tape (51), guided in the housing (8), is discharged from the housing (8); a type indicator portion (i.e. front surface) provided in a specified area (as labeled below) of the front surface (as labeled below), the type indicator portion (i.e. front surface) including a first surface (as labeled below) and a second surface (as labeled below), the portion of the tape (i.e. portion of the tape that extends from the arm of the cassette to the exit) being located between a first virtual plane (as labeled below) and a second virtual plane (as labeled below), the first virtual plane being orthogonal to both the planar portion of the rear surface and the top surface and passing through the tape exit (27, as depicted below), and the second virtual 
[AltContent: textbox (First virtual plane)][AltContent: textbox (Second virtual plane)]
[AltContent: arrow][AltContent: textbox (Rear surface)]
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side surface)][AltContent: textbox (Specific area of a Front Surface)][AltContent: textbox (Second surface)][AltContent: textbox (First surface)][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    384
    498
    media_image1.png
    Greyscale




Yamaguchi remains silent regarding the type indicator portion indicating a tape type of the tape, the second surface being located between the first surface and a portion of the tape in a specific direction orthogonal to a planar portion of the rear surface, the first surface and the second surface being apart by a distance in the specific direction orthogonal to the planar portion of the rear surface, the distance being greater than zero, and a rear indentation indented from a rear portion of the bottom surface toward the top surface up to a ceiling surface, the ceiling surface being located between the top surface and the bottom surface in a vertical direction that is orthogonal to both the top surface and the bottom surface, the ceiling surface being connected to the rear surface, wherein at least a portion of the surface, at least a portion of the second 
	Matsuhashi teaches a type indicator portion (holes 182) indicating a tape type of the tape.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the specific area of the front surface depicted above in Yamaguchi, to include the indicator portions (i.e. holes) taught by Matsuhashi such that the second surface is located between the first surface and a portion of the tape in a specific direction orthogonal to a planar portion of the rear surface because such a modification indicates to an intended printer the type of cassette loaded therein, allowing the printer to be configured according to the loaded cassette.  Further such a modification which contains the first surface (as labeled above) that includes a first portion and a second portion (i.e. the first portion and second portion, after modification, equating to the location of the indicator portions, holes 182) separated from each other and arranged in a pattern corresponds to the tape (i.e. as the pattern is a straight line of specific holes that indicate a tape type).
Yamaguchi as modified by Matsuhasi remains silent regarding the first surface and the second surface being apart by a distance in the specific direction orthogonal to the planar portion of the rear surface, the distance being greater than zero, a rear indentation indented from a rear portion of the bottom surface toward the top surface up to a ceiling surface, the ceiling surface being located between the top surface and the bottom surface in a vertical direction that is orthogonal to both the top surface and the bottom surface, the ceiling surface being connected to the rear surface, wherein at least a portion of the surface, at least a portion of the second surface, and at least a portion of the ceiling surface are located, between the first virtual place and the second virtual plane.

[AltContent: oval]
    PNG
    media_image2.png
    308
    528
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in art to before the effective filing of the instant invention to modify the cassette to include the rear indentation and ceiling such that the at least the portion of the surface, at least a portion of the second surface, and at least a portion of the ceiling surface are located, between the first virtual place and the second virtual planes (depicted above in Yamaguchi) because such a modification ensures the cassette is set in a specific height and dimensions within an intended use printer, ensuring proper orientation of the cassette with respect to the printer. 

However, because the first and second parallel surfaces are taught in Yamaguchi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the front wall, where the first and second surfaces are located such that the first surface and the second surface are apart by a distance in the specific direction orthogonal to the planar portion of the rear surface, the distance being greater than zero, and the first surface and the second remain parallel to each other, since it has been held that shape of a container, which is this case is a cassette that holds the internal components of the tape cassette, is a matter of choice which a person of ordinary skill in the art would have found obvious to configure the shape of the taught cassette to fit in an intended use printer,  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With respect to claim 7 Yamaguchi as modified teaches all that is claimed in the above rejection of claim 1 but remains silent regarding wherein the ceiling surface (taught by Ichinomiya et al.) has a curved edge located between the first place and the second virtual plane. However, it would have been an obvious design choice to change the shape of the taught ceiling surface to correspond with the first surface, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  



With respect to claim 31, Yamaguchi as modified teaches further comprising a tape discharge portion (30) provided on one of the pair of side surfaces.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-22 and 24-28 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.